 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11   DITECH FINANCIAL, LLC, et al.,
                                                       Case No.: 2:17-cv-03050-RFB-NJK
12         Plaintiff(s),
                                                                      Order
13   v.
                                                               [Docket No. 47, 51]
14   VEGAS PROPERTY SERVICES, INC.,
15         Defendant(s).
16        Pending before the Court is a motion to substitute counsel for Vegas Property Services,
17 Docket No. 51, which is hereby GRANTED. The motion to withdraw as counsel (Docket No. 47)
18 is DENIED as moot, and the hearing set on that motion is VACATED.
19        IT IS SO ORDERED.
20        Dated: January 3, 2019
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                 1
